DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Barton et al. (U.S. Patent 7,033,100, hereinafter Barton.
In regard to claim 1, Barton discloses a disinfecting glove assembly being configured to be worn on a user for disinfecting a surface comprising a glove (see Figure 1) being wearable on a user’s hand wherein the glove is configured to wiper across a surface intended for cleaning and a chemical disinfectant 22 (see column 4, lines 26-27) “infused” into the glove wherein the chemical disinfectant is configured to be released onto the surface intended for cleaning for disinfecting the surface.
In regard to claim 2, the glove has a hand portion (see Figure 1), a cuff 34, a plurality of fingers 14 and a thumb 14 such that the glove completely covers a user’s hand, fingers and thumb when the glove is worn wherein the glove is configured to inhibit the user’s hand, fingers and thumb from contacting the surface and potentially transferring bacteria.
In regard to claim 3, the glove is comprised of a fluid impermeable material 16.

In regard to claim 5, as discussed above, the Barton reference discloses the claimed structure.
In regard to claim 6, Barton disclose a method of disinfecting a surface while preventing a user from touching the surface comprised of providing a glove (as discussed above) having  a hand portion, a plurality of fingers and a thumb wherein the glove is comprised of a fluid permeable material 16, proving a chemical disinfectant 22 infused “though out” the glove (i.e., the hand portion, fingers and thumb all include a chemical disinfectant), wearing the glove on a user’s hand, wiping the glove across a surface thereby depositing the chemical disinfectant on the surface and disposing of the glove when the surface has been disinfected (i.e., the glove is disposed into a containment bag 52, see the paragraph bridging columns 5 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Fagel et al., Lewis et al., Crooms, Brown and Anderson references are cited as being directed to the state of the art as teachings of other gloves having a cleaning agent infused therein for cleaning a surface.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
2/15/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754